December 18, 2012




                                    JUDGMENT

                   The Fourteenth Court of Appeals
                           JOSEPH DELAFUENTE, Appellant

NO. 14-11-00500-CR                           V.

                           THE STATE OF TEXAS, Appellee
                         ________________________________



       This cause was heard ON REMAND from the Court of Criminal Appeals on the
transcript of the record of the court below. The record reveals error in the judgment. The
Court orders the judgment REVERSED and REMANDED for further proceedings in
accordance with its opinion.

       We order THE STATE OF TEXAS to pay all costs incurred in this appeal.

       We further order this decision certified below for observance.